BRYAN SCHRODER
United States Attorney

JACK S. SCHMIDT
Assistant United States Attorney
Federal Building & U.S. Courthouse
709 West 9th Street, Room 937
Post Office Box 21627
Juneau, Alaska 99802
Phone: (907) 796-0400
Fax: (907) 796-0409
Email: Jack.Schmidt@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   No. 1:20-cr-00006-TMB-MMS
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   ATTEMPTED POSSESSION WITH
          vs.                               )   INTENT TO DISTRIBUTE A
                                            )   CONTROLLED SUBSTANCE
  DUANE ERNEST HIEBERT,                     )     Vio. of 21 U.S.C. § 846, 841(a)(1),
                                            )   (b)(1)(A)
                          Defendant.        )
                                            )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about March 17, 2020, within the District of Alaska, the defendant, DUANE

ERNEST HIEBERT, did knowingly and intentionally attempt to possess with intent to

distribute a controlled substance, to wit: 50 grams or more of pure methamphetamine.



      Case 1:20-cr-00006-TMB-MMS Document 2 Filed 07/23/20 Page 1 of 2
      All of which is in violation of 21 U.S.C. § 846, 841(a)(1),(b)(1)(A).

      A TRUE BILL.

                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Jack S. Schmidt
JACK S. SCHMIDT
Assistant United States Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:     July 21, 2020




                                 Page 2 of 2
      Case 1:20-cr-00006-TMB-MMS Document 2 Filed 07/23/20 Page 2 of 2
